567 So.2d 264 (1990)
Joseph Brady LEWIS
v.
Connie R. LENNOX.
88-1480.
Supreme Court of Alabama.
June 15, 1990.
Rehearing Denied August 31, 1990.
Joseph Brady Lewis, pro se.
Steven F. Schmitt, Tallassee, for appellee.
HOUSTON, Justice.
Connie R. Lennox sued her ex-husband, Joseph Brady Lewis, seeking damages for assault and battery and intentional infliction of emotional distress. Lewis counterclaimed, seeking damages for assault and *265 battery, defamation, and intentional infliction of emotional distress. The trial court directed a verdict for Lennox on Lewis's claims of defamation and intentional infliction of emotional distress. The remaining claims of the parties were submitted to a jury, which found for Lennox and awarded her compensatory and punitive damages. The trial court entered a judgment on that verdict and denied Lewis's motion for a judgment notwithstanding the verdict, or, in the alternative, a new trial. Lewis appealed.
After carefully reviewing the record and the briefs of the parties, we conclude that the issues raised by Lewis are either without merit or were not preserved for appellate review. Accordingly, the judgment of the trial court is due to be, and it hereby is, affirmed.
AFFIRMED.
MADDOX, JONES, ALMON and SHORES, JJ., concur.